Citation Nr: 0905037	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-27 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and an observer




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from January 1943 to July 
1945.  He died in February 1994, and the appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2005, the appellant testified at a personal 
hearing before the Board.  A transcript of that hearing has 
been associated with the claims file.

The case was previously before the Board in February 2006 
when it denied the benefit sought on appeal.  The appellant 
appealed the Board's February 2006 decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In February 2007, 
her representative and VA's Office of General Counsel - 
representing the Secretary of VA, filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case for readjudication in compliance with 
directives specified.  The Court issued an order that same 
month, granting the joint motion, and returned the case to 
the Board.

This case also was again before the Board of Veterans' 
Appeals (Board) in April 2008, at which time it was remanded 
to ensure due process and for additional development of the 
record.




FINDINGS OF FACT

1.  In a June 1992 decision, the RO granted the Veteran's 
claim for TDIU and assigned an effective date of September 1, 
1986; the Veteran did not appeal that decision.

2.  At the time of his death in February 1994, the Veteran 
was in receipt of a total (100 percent) rating for 
compensation purposes based on individual unemployability due 
to his service-connected residuals of a gunshot wound to the 
right thigh involving muscle groups XIV and XVII, 
degenerative joint disease of the lumbar spine with history 
of atrophic arthritis of the right sacroiliac, and residuals 
of gunshot wound of the right wrist.

3.  The Veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in July 
1945 for a period of not less than 5 years immediately 
preceding his death.

4.  There is no undebatable error of fact or law in the June 
1992 rating decision that granted TDIU and assigned an 
effective date of September 1, 1986.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, August 2003, July 2004, and May 2008 
letters from the agency of original jurisdiction (AOJ) to the 
appellant informed her of what evidence was required to 
substantiate the claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  These letters also 
informed her of her and VA's respective duties for obtaining 
evidence, as well as requested that the appellant submit any 
additional evidence in her possession pertaining to her 
claim.  

The VCAA notice letters failed to discuss the law pertaining 
to the assignment of an effective date in compliance with 
Dingess/Hartman.  The Board finds that this omission was not 
prejudicial because the preponderance of the evidence is 
against the claims and no effective date will be assigned.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  .  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant received her initial VCAA notice 
letter prior to the RO's adjudication of her claim and the 
issuance of the August 2003 rating decision.  As such, there 
was no defect with respect to the timing of the VCAA notice 
for this claim.

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to claims of clear and unmistakeable error (CUE) in a prior 
determination.  In Livesay v. Principi, 15 Vet. App. 165 
(Aug. 30, 2001) the Court held that "there is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday v. Principi, 14 Vet. App. 280 (2000).  
However, the Court further indicated that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking revision of a final 
decision based upon CUE.  As a consequence, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
CUE motions.  See also 38 C.F.R. § 20.1411(c) and (d) (2007).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the appellant's CUE claim is not subject 
to the provisions of the VCAA.  The Board hastens to point 
out that general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2007).  The appellant and 
her attorney have been accorded ample opportunity to present 
evidence and argument on this matter.  They have not pointed 
to any pertinent evidence which exists and which has not been 
associated with the Veteran's VA claims folder and they have 
not asked that any additional evidence be obtained.  The 
Board observes in this connection that, in general, a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of private 
and VA post-service treatment, as well as several medical 
opinions.  Additionally, the claims file contains the 
appellant's own statements in support of her claim.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b). Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability.  38 C.F.R. § 3.22(c).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court initially found that a surviving spouse 
could attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant was required to set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  (This change in regulation has no effect on the 
appellant's claim.)  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2008).

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator 
(that is, more than a simple disagreement as to how the facts 
were weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  A disagreement with how the facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

Analysis

The record indicates that the Veteran was discharged from 
service in July 1945.  At the time of his death from 
pancreatic cancer in February 1994, service-connection had 
been established for: 

*	Residuals of a gunshot wound to the right thigh 
involving muscle groups XIV and XVII, rated 50 percent 
disabling from July 6, 1945 through March 31, 1946, and 
70 percent disabling from April 1, 1946; 
*	Degenerative joint disease of the lumbar spine with 
history of atrophic arthritis of the right sacroiliac, 
rated noncompensable from December 30, 1957 through 
March 25, 1986, 60 percent from March 26, 1986 through 
July 9, 1986, 100 percent from July 10, 1986 through 
August 31, 1986 (pursuant to 38 C.F.R. § 4.29), 60 
percent from September 1, 1986 through April 30, 1991, 
100 percent from May 1, 1991 through June 30, 1991 
(pursuant to 38 C.F.R. § 4.29), and 60 percent disabling 
from July 1, 1991, and;
*	 Residuals of a gunshot wound of the right wrist, rated 
noncompensable from July 6, 1945 through April 29, 1987, 
and 10 percent disabling from April 30, 1987.  

At the time of the Veteran's death, his combined service-
connected disability rating was 50 percent from July 6, 1945 
through March 31, 1946, 70 percent from April 1, 1946 through 
March 25, 1986, 90 percent from March 26, 1986 through July 
9, 1986, 100 percent from July 10, 1986 through August 31, 
1986 (pursuant to 38 C.F.R. § 4.29), 90 percent from 
September 1, 1986 through April 30, 1991, 100 percent from 
May 1, 1991 through June 30, 1991 (pursuant to 38 C.F.R. 
§ 4.29), and 90 percent from July 1, 1991.  

By a rating decision dated in June 1992, the Veteran was 
awarded a total rating for compensation purposes based on 
individual unemployability (TDIU), effective from September 
1, 1986.  TDIU was granted following the period of total 
evaluation (pursuant to 38 C.F.R. § 4.29) for hospitalization 
ending August 31, 1986.  The September 1, 1986 effective date 
was assigned based on a claim filed within one year of 
demonstrated increased impairment recognized by 
hospitalization in July 1986.  The Veteran did not appeal the 
June 1992 rating decision.  As such, it is final.  38 
U.S.C.A. § 7105 (West 2002).  However, as noted above, a 
previous determination which is final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a) (2008).

The appellant has alleged clear and unmistakable error (CUE) 
as to the June 1992 rating decision that assigned an 
effective date of September 1, 1986 for the award of TDIU.  
She contends that as the Social Security Administration, in 
an October 1983 determination, found that the veteran had 
been unemployable due to his medical disabilities since 
September 1980, the RO should have, likewise, assigned a 
comparable effective date for the grant of TDIU.  It is also 
asserted that VA treatment reports dated prior to September 
1986 were not considered and that such records would have 
demonstrated his entitlement to a total rating due to 
service-connected disability prior to September 1, 1986.  
According to the appellant, had it not been for such error, 
the veteran would have been entitled to a total disability 
evaluation effective in 1980, 1981, or 1982, which, in turn, 
would have allowed her to satisfy the statutory duration 
requirements under 38 U.S.C.A. § 1318 and, thus, qualify her 
for DIC.  (The Board observes that the period of time between 
the effective date of the award of TDIU in 1986 and the 
veteran's death in 1994 is less than 10 years.)  Additional 
VA treatment reports dated from 1983 have since been added to 
the record.

The relevant law in effect at the time of the June 1992 
rating decision provided that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim. 38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

The appellant asserts that as VA treatment reports existed 
which predated September 1, 1986, that were not of record at 
the time of the June 1992 rating decision, but of which the 
RO had constructive notice, and that such records 
demonstrated entitlement to a TDIU, it was error for the June 
1992 rating decision to not have considered the applicable 
law of 38 C.F.R. § 3.157 in finding an earlier date of claim 
based on the existence of those clinical records.  

Under current law, VA is considered to be on constructive 
notice of relevant VA medical evidence in a case even if that 
evidence was not contained in the claims folder at the time 
that a decision was rendered in that case.  However, as to VA 
treatment records not associated with the record at the time 
of the June 1992 rating decision, the constructive-notice-of-
records rule established in Bell v. Derwinski, 2 Vet. App. 
611 (1992), is inapplicable to a claim of CUE where the RO 
decision in question was rendered prior to Bell (i.e. prior 
to July 21, 1992).  Russell requires only that the "law that 
existed at the time" of the prior final adjudication be 
considered.  See Damrel, supra.

In other words, because Bell did not exist at the time of the 
June 1992 RO decision, its holding is inapplicable to that 
decision.  On this point, the Board notes further that VA's 
General Counsel has specifically held that Bell's 
"constructive receipt" requirement is not applicable to RO 
decisions entered prior to July 21, 1992.  See VAOPGCPREC 12- 
95.  The General Counsel's holding applies here as the prior 
final June 1992 rating decision being challenged by the 
appellant in this case was issued prior to July 21, 1992.

The Board in passing observes that in Dinsay v. Brown, 9 Vet. 
App. 79 (1996), the Court stated that, "if relevant evidence 
as to a procedural defect or other error . . . was actually 
or constructively (see Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992) present within the VA system, although not 
before the adjudicator, at the time of the RO decision, that 
evidence could possibly serve as the basis for a new CUE 
claim . . . [because] 'the correct facts, as they were known 
at the time, were not before the adjudicator'."  See Dinsay, 
9 Vet. App. at 88, citing Russell, 3 Vet. App. at 313.  
However, the Board further notes that this statement in 
Dinsay was dictum because the claim of CUE in that case was 
dismissed, the Court concluding that there was a lack of 
jurisdiction with respect to the claim.

Moreover, in Lynch v. Gober, 11 Vet. App. 22, 29 (1997), the 
Court held, "because our decision today establishes 
unequivocally that there is no constructive-notice doctrine 
outside of Bell and that Damrel [v. Brown, 6 Vet. App. 242 
(1994)] rules out the retroactive application of the Bell 
doctrine, the Dinsay dictum no longer has any viability as to 
constructive notice."  The Court noted that "Damrel . . . 
decided that the Bell constructive-notice doctrine is not 
retroactive to VA adjudications occurring before Bell was 
handed down."  Lynch, 11 Vet. App. at 27.  Thus, the Board 
concludes that the June 1992 rating decision was not clearly 
and unmistakably erroneous based on any allegation that the 
correct facts were not before the RO at that time.

Furthermore, even if the additional VA clinical reports which 
predated September 1, 1986 were considered to be of record at 
the time of the June 1992 decision, the Board notes that 
these reports did not mandate an effective date for TDIU 
earlier than September 1, 1986 as the probative value of the 
clinical findings contained in such evidence was subject to 
be weighed on RO adjudication.  As noted above, to establish 
CUE, the error in question must be of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.

The Board points out that, while the veteran's 1983 SSA 
decision was of record when TDIU was granted, the appellant 
has not shown that the correct facts, as they were known at 
the time, were not before the RO, or that the statutory and 
regulatory provisions extant at the time were incorrectly 
applied in the June 1992 rating decision which granted 
entitlement to TDIU.  Mere disagreement as to the probative 
weight assigned the 1983 SSA decision and supporting records 
cannot establish CUE.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  See Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  As such, the appellant has not 
established CUE in the June 1992 rating decision.

In view of the foregoing, the Board does not find that there 
was any error of law or fact in the June 1992 rating decision 
assignment of September 1, 1986 for the award of a TDIU.

As noted above, the Board observes that the period of time 
between the effective date of the award of TDIU in 1986 and 
the Veteran's death in 1994 is less than 10 years.  
Therefore, based on the disability ratings in effect at the 
time of the Veteran's death, as outlined above, it is clear 
that the  veteran was not rated as totally disabling for 
service-connected disability for 10 years prior to his death, 
or continuously since discharge from service, and for at 
least 5 years immediately preceding death.  Additionally, the 
Veteran was not a former prisoner of war.  As such, the Board 
finds that the criteria set forth under 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22 have not been satisfied. 

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (holding that the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis).




ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


